Citation Nr: 0512634	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  00-01 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for spondylolysis of the 
lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from February 1973 to 
November 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 1999 by the Fargo, North 
Dakota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A rating decision in December 1973 denied entitlement to 
service connection for spondylolysis of the lumbar spine.  A 
decision-remand by the Board in February 2001 found that new 
and material evidence had been received and reopened the 
claim.

A decision of the Board dated August 29, 2002, denied the 
veteran's claim.  The veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court) which vacated the Board's August 29, 2002, decision 
and remanded the matter to the Board for further proceedings.


FINDINGS OF FACT

1.  Spondylolysis of the lumbar spine pre-existed the 
veteran's entrance on active duty in February 1973.

2.  The veteran was treated for back pain during his active 
service.

3.  A medical board, which found that the veteran had a back 
disability, recommended his discharge from service for that 
reason.

4.  The record does not contain clear and unmistakable 
evidence that the veteran's spondylolysis of the lumbar spine 
which pre-existed service was not aggravated in service.


CONCLUSION OF LAW

Spondylolysis of the lumbar spine was aggravated by service.  
38 C.F.R. §§ 1110, 1111 (West 2002); Wagner v. Principi, 370 
F.3d 1089, 1096-1097 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002) and its implementing regulations, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003) are applicable 
to the veteran's appeal.

The VCAA and the implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefit sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations with respect to the issue of 
entitlement to service connection for spondylolysis of the 
lumbar spine.  



II. Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2004)..  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that the correct standard for 
rebutting the presumption of soundness under 38 U.S.C.A. 
§ 1111 requires the government to show by clear and 
unmistakable evidence that (1) the veteran's disability 
existed prior to service and (2) that the pre-existing 
disability was not aggravated during service.  See Wagner v. 
Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  The Federal 
Circuit stated, "The government may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition", citing 38 U.S.C.A. § 1153 (West 2002), which 
provides that a pre-existing condition will be considered to 
have been aggravated by active service where there is an 
increase in disability during such service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Id. at 1096.

III. Factual Background and Analysis

In a report of medical history for enlistment in February, 
the veteran denied having recurrent back pain.  At an 
examination for enlistment in February 1973, the veteran's 
spine was reported as normal.  X-rays of his spine were not 
taken at that time.  As no abnormality or disorder of the 
spine or lower back was noted at service entrance, the 
veteran is entitled to the presumption of soundness, and the 
issue for consideration is whether the presumption of 
soundness has been rebutted by clear and unmistakable 
evidence.  See 38 U.S.C.A. § 1111 (West 2002); Wagner, supra.

The veteran's service medical records reveal that, in August 
1973, he complained of back pain.  On examination, tenderness 
and slight spasm of the lower lumbar area were noted.  X-rays 
showed spondylolysis, L4-5.  "Spondylolysis" is dissolution 
of a vertebra, a condition marked by platyspondylia, aplasia 
of the vertebral arch, and separation pf the pars 
articularis.  See Dorland's Illustrated Medical Dictionary 
1567 (27th ed., 1988).  "Platyspondylia" is congenital 
flattening of the vertebral bodies.  Dorland's at 1308.

As spondylolysis, by definition, has a congenital element, 
the veteran's spondylolysis must necessarily have pre-existed 
his active military service.  Therefore, the Board finds that 
there is clear and unmistakable evidence that his 
spondylolysis pre-existed service.  

The determinative issue in this case is whether there is 
clear and unmistakable evidence that the veteran's 
spondylolysis which pre-existed service was not aggravated 
during service.  For the reasons stated below, the Board 
finds that the record does not contain such evidence.  

The service medical records show that in August 1973 a 
physician at a service department orthopedic clinic fond that 
the veteran had spondylolysis and that he should have a 
medical board.  A medical board examination in September 1973 
resulted in a finding of the following defect: "Back - full 
range of motion with very mild paraspinous muscle spasm 
present.  Negative sciatic stretch test, negative straight 
leg raising.  Spondylolysis by X-ray."  In September 1973, a 
medical board found that the veteran was medically unfit for 
further service by reason of spondylolysis which the medical 
board found existed prior to entry on active duty and was not 
aggravated by active duty.  In its report, the medical board 
did not state any rationale for the finding that the 
veteran's spondylolysis which pre-existed service was not 
aggravated during service.

Two VA examining physicians have, as requested by the RO and 
by the Board's February 2001 remand, offered opinions on the 
medical issue of whether the veteran's pre-existing 
spondylolysis was aggravated during service.  

A VA physician who examined the veteran in August 1999 stated 
that, "It is simply not possible, based on review of the 
records, to indicate or determine 'the level of additional 
disability [of the veteran's low back] at the time of release 
from active duty'."

A VA physician who examined the veteran in August 2001 stated 
that, "The medical records also indicate that the condition 
was not aggravated during service beyond the natural 
progression of the disease.  There is no reason to dispute 
the medical records from today's examination."

The Board notes that the VA examiner in August 1999 did not 
state an opinion that at the time of his discharge from 
active service in November 1973 the veteran did not have 
increased disability of his lumbar spine/low back compared to 
his condition at service entrance.  The Board notes further 
that the VA examiner in August 2001 did not state a rationale 
for his opinion that the veteran's pre-existing spondylolysis 
was not aggravated beyond normal progress.  He evidently 
based his opinion at least in part on the report of the 
medical board in September 1973 which also did not state a 
rationale for its finding that the veteran's pre-existing 
spondylolysis was not aggravated by service.  The August 2001 
VA examiner's statement implies that there was in fact some 
increase in the veteran's disability of spondylolysis of the 
lumbar spine during his active service.  The veteran was 
discharged from service on recommendation of a medical board 
at whose examination in September 1973 the veteran's back 
disability was symptomatic (paraspinous muscle spasms found).  
The veteran's service medical records do not contain any 
information concerning the status of the veteran's low 
back/lumbar spine after the September 1973 medical board 
examination until his discharge from service in November 
1973.  On this record, the Board is unable to find that there 
is clear and unmistakable evidence that spondylolysis of the 
lumbar spine which pre-existed service was not aggravated by 
service.  Therefore, entitlement to service connection for 
spondylolysis of the lumbar spine on the basis of aggravation 
is established.  See 38 U.S.C.A. §§ 1110, 1111 (West 2002); 
Wagner, supra.


ORDER

Service connection for spondylolysis of the lumbar spine is 
granted.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


